Laud, J.
The plaintiff sues on a quantum meruit, to recover the value of services rendered by him in the capacity of agent for the defendants. He cannot recover; first, because there was between him and the defendants, a special contract which fixed a contingent compensation for his services; secondly, because the event on which his compensation depended, under the terms of the contract, never happened; and thirdly, because the revocation of the plaintiff’s power of attorney was no such violation of the contract of mandate, as entitled him to recover the value of his services, in the nature of damages, as contended by counsel. C. C. Art. 2997.
The disbursements by the plaintiff were the subject of a settlement *384beween tlie parties at tlie termination of tlie agency, at wliich time the present demand, so far as appears, was not made of defendants.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.
Voobhies, J., absent.